                                         Case 5:17-cv-00220-LHK Document 1162 Filed 01/07/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                       Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                        ORDER DENYING QUALCOMM’S
                                                                                         MOTIONS TO SEAL
                                  14            v.
                                                                                         Re: Dkt. Nos. 1148, 1150, 1151, 1152, 1153
                                  15     QUALCOMM INCORPORATED,
                                  16                   Defendant.

                                  17

                                  18          Qualcomm’s motions to seal approximately 950 pages filed late Sunday night, January 6,

                                  19   2019, which Qualcomm claims may be used during trial on Monday, January 7, 2019, are

                                  20   DENIED. ECF Nos. 1148, 1150, 1151, 1152, 1153.

                                  21   IT IS SO ORDERED.

                                  22   Dated: January 7, 2019

                                  23                                                ______________________________________
                                                                                    LUCY H. KOH
                                  24                                                United States District Judge
                                  25

                                  26
                                  27

                                  28                                                 1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING QUALCOMM’S MOTIONS TO SEAL
